
	

115 S473 IS: Educational Development for Troops and Veterans Act of 2017
U.S. Senate
2017-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 473
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2017
			Mr. Tester (for himself, Mr. Franken, Mr. Van Hollen, Ms. Hassan, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to make qualification requirements for entitlement to
			 Post-9/11 Education Assistance more equitable, to improve support of
			 veterans receiving such educational assistance, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Educational Development for Troops and Veterans Act of 2017. 2.Eligibility of reserve component members for Post-9/11 Educational AssistanceSection 3301(1)(B) of title 38, United States Code, is amended by striking or 12304 and inserting 12304, 12304a, or 12304b.
		3.Eligibility of reserve component members for nonreduction in pay while serving in the uniformed
 services or National GuardSection 5538(a) of title 5, United States Code, is amended in the matter preceding paragraph (1) by inserting after under the following: section 12301(d), section 12304b, or.
		4.Modification of time limitation for training and rehabilitation for veterans with service-connected
 disabilitiesSection 3103(f) of title 38, United States Code, is amended by striking or 12304 and inserting 12304, 12304a, or 12304b. 5.Deferral of students loans for certain period in connection with receipt of orders for mobilization for war or national emergency (a)Federal Family Education LoansSection 428(b)(1)(M) of the Higher Education Act of 1965 (20 U.S.C. 1078(b)(1)(M)) is amended—
 (1)in the matter preceding clause (i), by striking , during any period;
 (2)in clause (i), by striking during which and inserting during any period during which;
 (3)in clause (ii), by striking during which and inserting during any period during which;
 (4)in clause (iii)—
 (A)by striking during which and inserting during any period during which; and
 (B)in the matter following subclause (II), by striking or after the semicolon;
 (5)by redesignating clause (iv) as clause (vi);
 (6)by inserting after clause (iii) the following:
					
 (iv)in the case of any borrower who has received a call or order to duty described in subclause (I) or (II) of clause (iii), during the shorter of—
 (I)the period beginning on the date such call or order to duty is received by the borrower and ending on the first day of the service described in subclause (I) or (II) of clause (iii); and
 (II)the 180-day period preceding the first day of such service;
 (v)notwithstanding clause (iv)—
 (I)in the case of any borrower described in such clause whose call or order to duty is cancelled before the first day of the service described in subclause (I) or (II) of clause (iii) because of a personal injury in connection with training to prepare for such service, during the period described in clause (iv) and during an additional period equal to the duration of such service, as specified by or otherwise determined in the original call or order to duty; and
 (II)in the case of any borrower whose call or order to duty is cancelled before the first day of such service for a reason other than an injury described in subclause (I), during the period beginning on the date the call or order to duty is received by the borrower and ending on the date that is 14 days after such call or order to duty is cancelled; and;
				and
 (7)in clause (vi) (as redesignated by paragraph (5)), by striking not in excess and inserting during any period not in excess.
				(b)Direct
 LoansSection 455(f)(2) of the Higher Education Act of 1965 (20 U.S.C. 1087e(f)(2)) is amended—
 (1)in the matter preceding subparagraph (A), by striking during any period;
 (2)in subparagraph (A), by striking during which and inserting during any period during which;
 (3)in subparagraph (B), by striking not in excess and inserting during any period not in excess;
 (4)in subparagraph (C)—
 (A)by striking during which and inserting during any period during which; and
 (B)in the matter following clause (ii), by striking or after the semicolon;
 (5)by redesignating subparagraph (D) as subparagraph (F);
 (6)by inserting after subparagraph (C) the following:
					
 (D)in the case of any borrower who has received a call or order to duty described in clause (i) or (ii) of subparagraph (C), during the shorter of—
 (i)the period beginning on the date such call or order to duty is received by the borrower and ending on the first day of the service described in clause (i) or (ii) of subparagraph (C); and
 (ii)the 180-day period preceding the first day of such service;
 (E)notwithstanding subparagraph (D)—
 (i)in the case of any borrower described in such subparagraph whose call or order to duty is cancelled before the first day of the service described in clause (i) or (ii) of subparagraph (C) because of a personal injury in connection with training to prepare for such service, during the period described in subparagraph (D) and during an additional period equal to the duration of such service, as specified by or otherwise determined in the original call or order to duty; and
 (ii)in the case of any borrower whose call or order to duty is cancelled before the first day of such service for a reason other than an injury described in clause (i), during the period beginning on the date the call or order to duty is received by the borrower and ending on the date that is 14 days after such call or order to duty is cancelled; and;
				and
 (7)in subparagraph (F) (as redesignated by paragraph (5)), by striking not in excess and inserting during any period not in excess.
				(c)Perkins
 LoansSection 464(c)(2)(A) of the Higher Education Act of 1965 (20 U.S.C. 1087dd(c)(2)(A)) is amended—
 (1)in the matter preceding clause (i), by striking during any period;
 (2)in clause (i), by striking during which and inserting during any period during which;
 (3)in clause (ii), by striking not in excess and inserting during any period not in excess;
 (4)in clause (iii), by striking during which and inserting during any period during which;
 (5)by redesignating clauses (iv) and (v) as clauses (vi) and (vii), respectively;
 (6)by inserting after clause (iii) the following:
					
 (iv)in the case of any borrower who has received a call or order to duty described in subclause (I) or (II) of clause (iii), during the shorter of—
 (I)the period beginning on the date such call or order to duty is received by the borrower and ending on the first day of the service described in subclause (I) or (II) of clause (iii); and
 (II)the 180-day period preceding the first day of such service;
 (v)notwithstanding clause (iv)— (I)in the case of any borrower described in such clause whose call or order to duty is cancelled before the first day of the service described in subclause (I) or (II) of clause (iii) because of a personal injury in connection with training to prepare for such service, during the period described in clause (iv) and during an additional period equal to the duration of such service, as specified by or otherwise determined in the original call or order to duty; and
 (II)in the case of any borrower whose call or order to duty is cancelled before the first day of such service for a reason other than an injury described in subclause (I), during the period beginning on the date the call or order to duty is received by the borrower and ending on the date that is 14 days after such call or order to duty is cancelled;;
				
 (7)in clause (vi) (as redesignated by paragraph (5)), by striking not in excess and inserting during any period not in excess; and
 (8)in clause (vii) (as redesignated by paragraph (5)), by striking during which and inserting during any period during which.
				(d)Rule of
 constructionNothing in the amendments made by this section shall be construed to authorize any refunding of any repayment of a loan.
 (e)ApplicabilityThe amendments made by this section shall apply with respect to all loans made, insured, or guaranteed under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.).
			(f)Conforming
 amendmentsTitle IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) is further amended—
 (1)in section 428B(d)(1)(A)(ii) (20 U.S.C. 1078–2(d)(1)(A)(ii)), by striking 428(b)(1)(M)(i)(I) and inserting or clause (i)(I), (iv), or (v) of section 428(b)(1)(M); and
 (2)in section 493D(a) (20 U.S.C. 1098f(a)), by striking section 428(b)(1)(M)(iii), 455(f)(2)(C), or 464(c)(2)(A)(iii) and inserting clause (iii) or (iv) of section 428(b)(1)(M), subparagraph (C) or (D) of section 455(f)(2), or clause (iii) or (iv) of section 464(c)(2)(A).
				6.Grant program to establish, maintain, and improve veteran student centers
 (a)In generalPart T of title VIII of the Higher Education Act of 1965 (20 U.S.C. 1161t) is amended to read as follows:
				
					TGrants for Veteran Student Centers
						873.Grants for Veteran Student Centers
 (a)Grants authorizedSubject to the availability of appropriations under subsection (i), the Secretary shall award grants to institutions of higher education or consortia of institutions of higher education to assist in the establishment, maintenance, improvement, and operation of Veteran Student Centers. The Secretary shall award not more than 30 grants under this subsection.
							(b)Eligibility
 (1)ApplicationAn institution or consortium seeking a grant under subsection (a) shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (2)CriteriaThe Secretary may award a grant under subsection (a) to an institution or a consortium if the institution or consortium meets each of the following criteria:
 (A)The institution or consortium enrolls in undergraduate or graduate courses— (i)a significant number of veteran students, members of the Armed Forces serving on active duty, and members of a reserve component of the Armed Forces; or
 (ii)a significant percentage of veteran students, as measured by comparing the overall enrollment of the institution or consortium to the number, for the most recent academic year for which data are available, of veteran students, members of the Armed Forces serving on active duty, and members of a reserve component of the Armed Forces who are enrolled in undergraduate or graduate courses at the institution or consortium.
 (B)The institution or consortium presents a sustainability plan to demonstrate that its Veteran Student Center will be maintained and will continue to operate after the grant period of the grant received under subsection (a) has ended.
 (3)Additional criteriaIn awarding grants under subsection (a), the Secretary— (A)shall consider institutions or consortia representing a broad spectrum of sectors and sizes, including institutions or consortia from urban, suburban, and rural regions of the United States; and
 (B)may provide consideration to institutions or consortia that meet 1 or more of the following criteria:
 (i)The institution or consortium is located in a region or community that has a significant population of veterans.
 (ii)The institution or consortium carries out programs or activities that assist veterans in the local community and the spouses of veteran students.
 (iii)The institution or consortium partners in its veteran-specific programming with nonprofit veteran service organizations, local workforce development organizations, or institutions of higher education.
 (iv)The institution or consortium commits to hiring a staff at the Veteran Student Center that includes veterans (including veteran student volunteers and veteran students participating in a Federal work-study program under part C of title IV, a work-study program administered by the Secretary of Veteran Affairs, or a State work-study program).
 (v)The institution or consortium is willing to consider providing veteran students with academic credit for comparable subject-area training received while serving in the Armed Forces and commits to dedicating resources to helping its student veterans navigate their way through the transfer credit process.
 (vi)The institution or consortium commits to using a portion of the grant received under this section to develop an early warning veteran student retention program carried out by the Veteran Student Center.
 (vii)The institution or consortium commits to providing mental health counseling to its veteran students and their spouses.
										(c)Use of funds
 (1)In generalAn institution or consortium that is awarded a grant under subsection (a) shall use such grant to establish, maintain, improve, or operate a Veteran Student Center.
 (2)Other allowable usesAn institution or consortium receiving a grant under subsection (a) may use a portion of such funds to carry out supportive instruction services for student veterans, including—
 (A)assistance with special admissions and transfer of credit from previous postsecondary education or experience; and
 (B)any other support services the institution or consortium determines to be necessary to ensure the success of veterans on campus in achieving education and career goals.
									(d)Amounts awarded
 (1)DurationEach grant awarded under subsection (a) shall be for a 4-year period. (2)Total amount of grant and scheduleEach grant awarded under subsection (a) may not exceed a total of $500,000. The Secretary shall disburse to an institution or consortium the amounts awarded under the grant in such amounts and at such times during the grant period as the Secretary determines appropriate.
 (e)ReportFrom the amounts appropriated to carry out this section, and not later than 3 years after the date on which the first grant is awarded under subsection (a), the Secretary shall submit to Congress a report on the grant program established under subsection (a), including—
 (1)the number of grants awarded; (2)the institutions of higher education and consortia that have received grants;
 (3)with respect to each such institution of higher education and consortium— (A)the amounts awarded;
 (B)how such institution or consortium used such amounts; (C)a description of the students to whom services were offered as a result of the award; and
 (D)data enumerating whether the use of the amounts awarded helped veteran students at the institution or consortium toward completion of a degree, certificate, or credential;
 (4)best practices for veteran student success, identified by reviewing data provided by institutions and consortia that received a grant under this section; and
 (5)a determination by the Secretary with respect to whether the grant program under this section should be extended or expanded.
 (f)TerminationThe authority of the Secretary to carry out the grant program established under subsection (a) shall terminate on the date that is 4 years after the date on which the first grant is awarded under subsection (a).
 (g)Department of education best practices websiteSubject to the availability of appropriations under subsection (i) and not later than 3 years after the date on which the first grant is awarded under subsection (a), the Secretary shall develop and implement a website for veteran student services at institutions of higher education, which details best practices for serving veteran students at institutions of higher education.
 (h)DefinitionsIn this section: (1)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101.
 (2)Veteran Student CenterThe term Veteran Student Center means a dedicated space on a campus of an institution of higher education that provides students who are veterans or members of the Armed Forces with the following:
 (A)A lounge or meeting space for such veteran students, their spouses or partners, and veterans in the community.
 (B)A centralized office for veteran services that— (i)is a single point of contact to coordinate comprehensive support services for veteran students;
 (ii)is staffed by trained employees and volunteers, which includes veterans and at least 1 full-time employee or volunteer who is trained as a veterans’ benefits counselor;
 (iii)provides veteran students with assistance relating to— (I)transitioning from the military to student life;
 (II)transitioning from the military to the civilian workforce; (III)networking with other veteran students and veterans in the community;
 (IV)understanding and obtaining benefits provided by the institution of higher education, Federal Government, and State for which such students may be eligible;
 (V)understanding how to succeed in the institution of higher education, including by understanding academic policies, the course selection process, and institutional policies and practices related to the transfer of academic credits; and
 (VI)understanding their disability-related rights and protections under the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794); and
 (iv)provides comprehensive academic and tutoring services for veteran students, including peer-to-peer tutoring and academic mentorship.
 (i)Authorization of appropriationsThere are authorized to be appropriated to carry out this part such sums as may be necessary for fiscal year 2017 and each of the 3 succeeding fiscal years..
 (b)Continuation of awardsAn institution of higher education that received a grant under section 873 of the Higher Education Act of 1965 (20 U.S.C. 1161t) before the date of enactment of this Act, as such section 873 (20 U.S.C. 1161t) was in effect on the day before the date of enactment of this Act, shall continue to receive funds in accordance with the terms and conditions of such grant.
			7.Modification of basis
			 for annual adjustments in amounts of educational assistance for members of
			 the
			 Selected Reserve
			(a)In
 generalSection 16131(b)(2) of title 10, United States Code, is amended by striking equal to and all that follows and inserting the following: “not less than the percentage by which—
				
 (A)the average cost of undergraduate tuition in the United States, as determined by the National Center for Education Statistics, for the last academic year preceding the beginning of the fiscal year for which the increase is made, exceeds
 (B)the average cost of undergraduate tuition in the United States, as so determined, for the academic year preceding the academic year described in subparagraph (A).
					.
			(b)Effective
 dateThe amendment made by subsection (a) shall take effect on October 1, 2017, and shall apply to adjustments in amounts of educational assistance for members of the Selected Reserve that are made for fiscal years beginning on or after that date.
			8.Monthly stipend for certain members of the reserve components of the Armed Forces
 (a)In generalSection 3313 of title 38, United States Code, is amended by adding at the end the following new subsection:
				
					(j)Determination of monthly stipends during certain active duty service
 (1)Pro rata basisIn any month in which an individual described in paragraph (2) is performing active duty service described in section 3301(1)(B) of this title, the Secretary shall determine the amount of monthly stipends payable under this section for such month on a pro rata basis for the period of such month in which the covered individual is not performing such active duty service.
 (2)Individual describedAn individual described in this paragraph is an individual who is— (A)a member of the reserve components of the Armed Forces; and
 (B)pursuing a program of education using educational assistance under this chapter.. (b)ApplicationThe amendment made by subsection (a) shall apply with respect to a quarter, semester, or term, as applicable, commencing on or after August 1, 2016.
